United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40201
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS TREVINO-GOMEZ,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 1:04-CR-560-ALL
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose Luis

Trevino-Gomez has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Trevino-Gomez received a copy of counsel’s motion but filed no

response.   Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.   Counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.      See

5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.